*572ON MOTION NOR REHEARING.
Per Curiam.
Plaintiff offered to prove that the affidavit was in fact properly sworn to. This he was not permitted to do. It was proper preliminary proof to an offer to attach the officer’s signature, and it was error to exclude it. Without showing that the paper was in fact sworn to, the officer could not, of course, be permitted to sign the jurat. The action of the court prevented plaintiff from showing that which entitled him to perfect the affidavit. Plaintiff was pursuing the right course when arrested by the court’s ruling. It is not going too far to say that, uninterrupted, he would have still pursued the proper course, and offered to have the officer sign. So we repeat that the officer •should attach his signature yet, if the aforesaid preliminary proof is made. We assume it as true for the purposes of the opinion, because it was offered and excluded.
The fact that our statute permits the affidavit to be made by some person other than the plaintiff is sufficient reason for the holding that it may be made on knowledge and belief when made by such other person. Phillips in his work on mechanics’ liens so .states the law, and in the case of Laswell v. Church, supra, such an affidavit passed without criticism in this respect. The motion is overruled.